16 F.3d 410NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
DeCarlos Adrian KELLY, Plaintiff-Appellant,v.FOOD & DRUG ADMINISTRATION;  Alpha Plasma Center,Defendants-Appellees.
No. 93-2222.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1994.Decided Feb. 3, 1994.

Appeal from the United States District Court for the District of South Carolina, at Spartanburg.  Dennis W. Shedd, District Judge.  (CA-93-2162-7-19BC)
DeCarlos Adrian Kelly, appellant pro se.
D.S.C.
AFFIRMED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
DeCarlos Adrian Kelly filed a complaint in federal court against the Federal Drug Administration and the Alpha Plasma Center alleging discrimination.  Kelly contends that he is not allowed to donate plasma more frequently than every eight weeks, and that he is intentionally given incompetent phlebotomists when he donates.  The district court dismissed his complaint.  Our review of the record and district court's opinion adopting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kelly v. FDA, No. CA-93-2162-7-19BC (D.S.C. Sept. 10, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.